id office uilc cca_2010080917514539 -------------- r number release date from ------------------------- sent monday august pm to ------------------ cc -------------------------------------------------------------------------------- subject third party partnership examination question ----------------------- ---------- you asked whether the service is legally required to open a partnership audit before making an adjustment to an individual partner’s return under certain circumstances based on the facts as we understand them in the case of a partnership that is not subject_to tefra the service is under no legal_obligation to conduct an examination of a partnership in order to make an adjustment to an individual partner’s return based on information received from third parties as to underreporting on the part of the individual a notice_of_deficiency can lawfully be based on third party information if the partnership is subject_to tefra any partner adjustment based on third party information must be made according to tefra procedures our answer is best explained by way of example p an individual is a partner in partnership which makes sales in state x partnership is not subject_to tefra state x determines that partnership understated its gross_sales for state x and ultimately made adjustments to the state x liability of p state x informed the service of the underreporting by p the service wants to use the information to assert an additional federal tax_liability on p you asked whether the adjustment could be made without first opening the partnership return for federal_income_tax purposes the short answer is yes there is no legal requirement that a federal examination be conducted before the service proposes an adjustment to the federal tax_liability of p consistent with other guidance you’ve received on this program however the service must be prepared to defend the adjustments if challenged please feel free to contact us with further questions
